Citation Nr: 0717355	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  04-37 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for hearing loss.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for asthma.  

5.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).  

6.  Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to April 
1970.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

Two additional claims that were previously on appeal -for 
service connection for diabetes mellitus and cardiomyopathy 
- were granted in a May 2005 RO decision.  And the veteran 
did not appeal either the initial ratings or effective dates 
assigned for those conditions.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997) (indicating the veteran must 
separately appeal these downstream issues).  So those claims 
are no longer on appeal.  

As for the remaining claims at issue, the Board is remanding 
the claims for hearing loss and tinnitus to the RO - via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.  Whereas the Board 
will go ahead and decide the claims for PTSD, asthma, COPD 
and asbestosis.




FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.  

2.  The medical evidence does not show the veteran currently 
has PTSD.  

3.  Clear and unmistakable evidence shows the veteran's 
asthma pre-existed service and was not made permanently worse 
by service beyond its natural progression.  

4.  The medical evidence does not show the veteran's COPD 
originated in service or is otherwise related to his service.  

5.  The medical evidence does not show the veteran currently 
has asbestosis.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2006).  

2.  Asthma pre-existed service and was not aggravated by 
service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).  

3.  COPD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).  

4.  Asbestosis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of a September 2003 RO letter to the veteran notifying 
him of the VCAA, he has been advised of the laws and 
regulations governing the claims on appeal and the evidence 
that he must supply and the evidence that VA would attempt to 
obtain.  Thus, he may be considered to have been advised to 
submit any pertinent evidence in his possession.  His VA and 
private treatment records through February 2005 have been 
obtained and he had a hearing.  He has not identified any 
additional evidence that needs to be obtained.  See Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  So the Board 
finds that the duty to assist has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a), to the extent 
possible, requires VA to provide notice to the claimant and 
his representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim before 
any initial unfavorable agency of original jurisdiction 
decision.  See also Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006) (Mayfield III) (also 
discussing the timing of the VCAA notice as it relates to 
prejudicial error).  Here, the RO initially considered the 
claims in February 2004 - so not until after sending the 
veteran a VCAA letter in September 2003.  Consequently, there 
was no error in the timing of the VCAA notice since it 
preceded the initial adjudication of the claims.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(indicating that, even in situations where the VCAA notice 
was not sent until after the initial adjudication of the 
claim, the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), is 
sufficient to cure the timing defect).  

The Board is equally mindful that, during the pendency of 
this appeal, the Court issued relevant decisions in three 
precedent cases.  In the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 
5, 2007), the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, but that, where 
the grant of service connection and the assignment of the 
initial disability rating and effective date occurred prior 
to the enactment of the VCAA, the intended purpose of 
§ 5103(a) has been satisfied inasmuch as the claim has been 
more than substantiated - it has been proven, thereby 
eliminating the need for any additional notice concerning the 
downstream disability rating and effective date elements.  

In comparison, in Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007), the Court similarly held that the five 
elements also applied to appeals where the grant of service 
connection and the assignment of the initial rating and 
effective date occurred after the enactment of the VCAA.  
Those five elements are:  1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  But the Dunlap Court held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  So, in this latter Dunlap-type situation, the 
veteran is entitled to pre-initial decision VCAA notice 
concerning all elements of his claim, and if this did not 
occur, there is a question of whether this is prejudicial 
error.  

Finally, in an even more recent decision, the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit Court) held 
that any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial and that once an error is identified, the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  Sanders v. Nicholson, No. 06-
7001 (Fed. Cir. May 16, 2007); see also Simmons v. Nicholson, 
No. 06-7092 (Fed. Cir. May 16, 2007).  

Here, the September 2003 VCAA letter clearly provided the 
veteran with notice as to the first three elements regarding 
each of his service connection claims.  However, the record 
does not reflect that he has been provided notice regarding 
the downstream disability rating and effective elements of 
his claims, as set forth in Dingess and Dunlap.  
Nevertheless, since the Board is denying each of his service 
connection claims, any notice defect as to those additional 
downstream elements is moot.  Therefore, he is not prejudiced 
by the Board's consideration of his claims.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (requiring that the Board 
explain why it is not prejudicial to the veteran to consider 
evidence in the first instance, that is, without the RO 
having initially considered it).  



Analysis

Service connection may be granted for current disability 
resulting from an injury or a disease incurred or aggravated 
in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection generally requires evidence 
of a current disability with a relationship or connection to 
an injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-
IV); a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided the claimed stressor is consistent 
with the circumstances, conditions, or hardships of his 
service, his lay testimony alone may establish the occurrence 
of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
See also Cohen v. Brown, 10 Vet. App. 128 (1997)

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting information from 
another independent source that corroborates his testimony or 
statements, such as service records.  See Cohen, 10 Vet. App. 
at 146-47.  See also Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996).

The available sources for corroboration of a claimed stressor 
are not necessarily limited to service records (as previously 
required prior to the adoption of 38 C.F.R. § 3.304(f)), but 
may also include other sources of evidence.  See Cohen, 10 
Vet. App. at 143, citing to M21- 1, Part VI, para 7.46(f) 
(Sept. 21, 1992); M21-1, Subch. XII, para 50.45(d) (1989).

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 Vet. 
App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f).  Credible supporting 
evidence of the actual occurrence of an in-service stressor 
cannot consist solely of after-the-fact medical nexus 
evidence.  See Moreau, 9 Vet. App. at 396. But corroboration 
does not require "that there be corroboration of every detail 
including the appellant's personal participation in the 
identifying process."  Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997).

The finding as to whether a veteran has submitted sufficient 
corroborative evidence of claimed in-service stressors is a 
factual determination.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002).  And in both Pentecost and Suozzi, it was 
held that specific evidence that a veteran was actually with 
his unit at the time of an attack is not required to verify 
that attack as a PTSD stressor.  In Suozzi, 10 Vet. App. at 
310-11, the Court determined that evidence that the veteran's 
company received heavy casualties during an attack consisting 
of copies of radio logs of that incident, was sufficient to 
reopen his claim for service connection for PTSD, even 
without specific evidence of the veteran's presence with the 
company during that particular incident.  Also, Pentecost, 16 
Vet. App. at 128-29 held that the Board had interpreted the 
corroboration requirement too narrowly by requiring the 
veteran to demonstrate his actual proximity to and 
participation in rocket and mortar attacks. The Court 
indicated in this respect that although the veteran's unit 
records did not specifically show that he was present during 
the alleged rocket attacks, "the fact that he was stationed 
with a unit that was present while such attacks occurred 
would strongly suggest that he was, in fact, exposed to the 
attacks."  Id.

Although the veteran's service records show he served on 
board a ship in the waters off the coast of Vietnam during 
the Vietnam Conflict, these records do not reflect that he 
received any awards or other citations indicative of combat, 
nor do they show that he actually engaged in combat with the 
enemy.  The ordinary meaning of the phrase "engaged in combat 
with the enemy," as used in 38 U.S.C.A. § 1154(b) [and in the 
implementing regulation, 38 C.F.R. § 3.304(d) and (f)], 
requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  The issue of whether any 
particular set of circumstances constitutes engagement in 
combat with the enemy for purposes of section 1154(b) must be 
resolved on a case-by-case basis.  See VAOPGCPREC 12-99 
(October 18, 1999).

Vet Center treatment records show the veteran first presented 
to that facility in August 2003.  Those records, dated 
through March 2004 and prepared by a social worker, note the 
veteran's complaint of workplace anger.  The social worker 
did not assign any psychiatric diagnosis, however.  

The veteran was evaluated by a VA psychologist in February 
2005.  The examiner noted the veteran's denial of combat 
exposure or of incoming fire on board ship, as well as his 
reported stressors of working below deck, confined spaces, 
and fear of fire/water and other mechanical disasters.  The 
veteran also gave a history of involvement in one crash of 
boats, which he said was frightening, although no one was 
injured.  Since his separation from service, he had reported 
symptoms of claustrophobia, some generalized anxiety, partial 
panic, hypervigilance, nightmares of being trapped in a 
compartment filling with water (which never actually 
happened), and memories in response to smells reminiscent of 
a boiler room.  He also indicated he had a sleep disorder 
that was improved with a continuous positive airway pressure 
(CPAP) machine.  He denied any psychiatric history or use of 
psychotropic medications.  The only abnormal clinical finding 
reported by the examiner was frustrated mood and 
discouragement in response to current stressors (work, weight 
increase and health problems, finances).  There was no 
evidence of psychosis.  The examiner's summary indicated the 
veteran had chronic anxiety symptoms.  He noted the veteran 
had discussed antidepressant/anti-anxiety medication with his 
non-VA primary care physician.  The examiner stated that no 
mental health treatment was indicated.  

There is no confirmation the veteran engaged in combat with 
the enemy, even while stationed aboard the ship off the coast 
of Vietnam during the Vietnam Conflict, and indeed even he 
readily admits this.  Thus, credible supporting evidence is 
needed to establish that the stressors he claims - actually 
occurred.  38 C.F.R. § 3.304(f).  He testified regarding his 
claimed stressors during his December 2004 hearing.  

But setting aside for the moment the question of whether 
there is proof of those claimed stressors, the veteran must 
first establish he has PTSD.  The law requires that he 
currently have the claimed disability to establish service 
connection.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304(f); see also Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Although he has received counseling by a social 
worker at a Vet Center after having sought treatment for 
alleged PTSD, there is no medical evidence that any examiner 
has actually diagnosed PTSD or even suggested that such a 
diagnosis might be appropriate.  

In the absence of any medical evidence diagnosing PTSD, 
further development of the evidence concerning the veteran's 
claimed stressors would not yield useful information and, 
accordingly, is unnecessary.  38 C.F.R. § 3.159(c) (2006).  
That is to say, without the requisite diagnosis, there is no 
way of linking a nonexistent condition to any incident that 
may have occurred during service, no matter how stressful it 
may have been.

Because the medical evidence does not show the veteran 
currently has PTSD, the preponderance of the evidence is 
against his claim, in turning meaning there is no reasonable 
doubt to resolve in his favor, and that his claim must be 
denied.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.102, 3.303, 
3.304(f).  See also Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  



Asthma, COPD, and Asbestosis

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by service.  
38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b).  A pre-existing 
disability or disease will be considered to have been 
aggravated by active service when there is an increase in 
disability during service, unless there is clear and 
unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Aggravation of a pre-existing condition may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 
8 Vet. App. 398, 402 (1995) (holding that the presumption of 
aggravation created by § 3.306 applies only if there is an 
increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).  

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
pre-existing condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Veterans Claims Court has held 
that the presumption of soundness upon entry into service may 
not be rebutted without "contemporaneous clinical evidence 
or recorded history" in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  The Federal Circuit Court has since 
explained the Miller decision, however, by noting that 
"[n]othing in the court's opinion suggests that without such 
evidence the presumption can never be rebutted," emphasizing 
that any such determination must consider "how strong the 
other rebutting evidence might be."  Harris v. West, 203 F. 
3d. 1347, 1351 (Fed. Cir. 2000).  

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  See, too, VAOPGCPREC 3-2003 (July 16, 
2003).  The burden of proof is on VA to rebut the presumption 
by producing that clear and unmistakable evidence.  See 
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  
The determination of whether there is clear and unmistakable 
evidence that a defect, infirmity, or disorder existed prior 
to service should be based on "thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof."  38 C.F.R. § 3.304(b)(1).  

The Court has consistently held that "temporary or 
intermittent flare-ups during service of a pre-existing 
injury or disease are not sufficient to be considered 
'aggravation in service' unless the underlying condition, not 
just the symptoms, has worsened."  See Maxson v. West, 12 
Vet. App. 453, 458 (1999), citing Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991); see also Daniels v. Gober, 10 Vet. App. 
474, 479 (1997).  

In sum, the law mandates that, to rebut the presumption of 
sound condition upon entry into service under 38 U.S.C.A. § 
1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  See 
Wagner v. Principi, 370 F.3d. 1089, 1096 (Fed. Cir. 2004).  

The report of the veteran's military enlistment examination 
in February 1966 notes that he had asthma as a child, 
although the report does not indicate whether he was then 
experiencing any associated symptoms.  Further, the examiner 
did not record any pertinent abnormal clinical findings.  The 
Board realizes a history of 
pre-service existence of the veteran's asthma recorded at the 
time of his enlistment examination does not constitute a 
notation of that condition.  But such a notation will be 
considered together with all other material evidence in 
determinations as to the presumption of soundness.  38 C.F.R. 
§ 3.304(b)(1).  

The veteran began serving on active duty in the military in 
July 1966, and in November 1966 he was seen in a clinic "to 
discuss [a] problem of asthma and trouble breathing in 
assigned duty station."  He provided the examiner a more in-
depth history of his asthma - indicating he was hospitalized 
before age 3 for the condition, had allergy tests at age 10, 
was allergic to penicillin, and had received treatment with 
cortisone tablets once or twice a year since his early 
childhood in damp weather.  He had reportedly found it 
difficult to breathe in his duties working in the machinery 
room.  A chest x-ray at the time of his enlistment 
examination was reportedly negative.  The service department 
examiner in November 1966 did not record any pertinent 
abnormal clinical findings.  The veteran was instructed to 
return to the clinic whenever he had breathing difficulty.  
The remainder of the veteran's service medical records, 
including the report of his military separation examination, 
is completely unremarkable for any breathing complaints, 
pertinent abnormal clinical findings, or notation of any 
respiratory problem.  His military service ended in April 
1970.

The veteran has submitted private treatment records dated 
since 1999.  These records largely reflect evaluation and 
treatment for ailments other than asthma or a respiratory 
disorder.  A record dated in December 1999, however, shows a 
consultation for persistent asthmatic bronchitis.  The 
examiner noted the veteran's current problem began with the 
onset of a chest cold in May 1999.  Over the next several 
months, he was treated with various medications, including 
antibiotics and an inhaler.  The examiner also indicated the 
veteran had a 20-year smoking history, before quitting about 
17 years prior to that 1999 consultation.  He noted, as well, 
the veteran had childhood asthma that was treated with 
prednisone.  He also indicated the veteran claimed exposure 
to asbestos during service while working in a boiler room.  
The examiner did not list a specific diagnosis, although he 
did note that pulmonary function testing (PFT) had indicated 
moderate obstruction.  He provided recommendations for 
medications and further treatment.

Subsequent records over the next few years list a diagnosis 
of persistent recurrent pneumonia, as well as evaluation and 
surgery for an apparent benign lung tumor.  In November 2001, 
one physician wrote that the veteran had hyperactive airway 
disease and recommended he be allowed to wear a respirator 
when working in a dusty environment.  A treatment record 
dated in January 2003 included a diagnosis of COPD.  No 
examiner, however, reported clinical findings indicative or 
even suggestive of asbestosis and no examiner listed this 
condition as a diagnosis or of any respiratory disorder due 
to asbestos exposure.  

During his December 2004 hearing, the veteran testified that 
he had asthma as a child - at age 8, but that it was 
asymptomatic before entering military service at age 18.  

No pre-service medical records have been obtained documenting 
asthma or any other respiratory disorder prior to service.  
Nevertheless, the Board finds that the numerous statements by 
the veteran, including his sworn hearing testimony and 
statements to his treating physicians over the years, to the 
effect that he had asthma as a child, and without any 
evidence to the contrary, provide clear and unmistakable 
evidence that his asthma pre-existed service, although he was 
asymptomatic when he entered service.  Further, while the 
service medical records indicate he did apparently have some 
difficulty breathing under certain conditions, at least 
initially during service, the absence of any relevant 
complaints or abnormal clinical findings during the remainder 
of his service and for almost three decades after his 
discharge from service - when he became symptomatic in May 
1999 - provides clear and unmistakable evidence that the 
underlying condition did not increase in severity during 
service.  See, e.g., Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (the presumption of aggravation may be rebutted by 
lack of symptoms, treatment, etc., during service and since).  
Therefore, the Board finds that the presumption of soundness 
at service entry has been rebutted by clear and unmistakable 
evidence.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  See, 
too, VAOPGCPREC 3-2003.

Moreover, in light of the determination that the veteran's 
pre-existing asthma did not increase in severity during 
service, certainly not beyond its natural progression, the 
Board concludes this condition also clearly and unmistakably 
was not aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b).  

The veteran also contends he was exposed to asbestos in the 
course of his duties on board a ship during service - and, 
as a result, has asbestosis.

There is no statute specifically dealing with asbestos and 
service connection for asbestos-related diseases, nor has the 
Secretary of VA promulgated any specific regulations.  
However, in 1988, VA issued a circular on asbestos-related 
diseases that provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 
21-88-8, Asbestos- Related Diseases (May 11, 1988).  The 
information and instructions contained in the DVB Circular 
since have been included in VA Adjudication Procedure Manual, 
M21-1MR, part IV, subpart ii, chapter 2, section C, paragraph 
9 (Jan. 7, 2007) ("VA Manual").  Also, an opinion by 
VA's Office of General Counsel (OGC) discussed the proper way 
of developing asbestos claims.  See VAOPGCPREC 4-00 (Apr. 13, 
2000).

The guidelines provide that the latency period for asbestos- 
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  VA Manual, 
paragraph 9(d).  An asbestos-related disease can develop from 
brief exposure to asbestos or as a bystander.  The guidelines 
identify the nature of some asbestos-related diseases.  VA 
Manual, paragraph 9(b) & (c).  The most common disease is 
interstitial pulmonary fibrosis (asbestosis).  Id.  Asbestos 
fibers also may produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, 
lung cancer, and cancers of the gastrointestinal tract.  Id.

The guidelines further provide, in part, that the clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal disease.  VA Manual, 
paragraph 9(e).  Rating specialists must develop any evidence 
of asbestos exposure before, during, and after service.  A 
determination must be made as to whether there is a 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency period and exposure 
information.



Here, though, regardless of whether the veteran was exposed 
to asbestos during service in the manner alleged, there is no 
medical evidence suggesting he now has asbestosis or any 
other asbestos-exposure-related respiratory disorder.  
It is worth repeating that the Court has held that the law 
requires that, to establish service connection, the veteran 
must currently have the claimed disability.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992) (Service connection 
presupposes a current diagnosis of the claimed disability).  
See, too, Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff 
v. Brown, 8 Vet. App. 517, 521 (1996).  In the absence of 
evidence the veteran currently has asbestosis or any other 
asbestos-exposure-related disorder, service connection cannot 
be granted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

And as for his COPD, although there has been a diagnosis of 
this condition, no examiner has stated or even suggested this 
condition, which the medical records first document in 1999, 
began in service nearly three decades earlier or is otherwise 
related to service.  38 C.F.R. § 3.303(d).  Absent medical 
evidence of this necessary nexus (i.e., link) between service 
and the current diagnosis of COPD, service connection is not 
established for this condition either.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  

For these reasons and bases, the claims for service 
connection for asthma, asbestosis, and COPD must be denied 
because the preponderance of the evidence is unfavorable.  
Where, as here, the preponderance of the evidence is against 
the claims, the benefit-of-the-doubt doctrine is 
inapplicable.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  




ORDER

Service connection for PTSD is denied.  

Service connection for asthma is denied.  

Service connection for COPD is denied.  

Service connection for asbestosis is denied.  


REMAND

As support for his claims for hearing loss and tinnitus. the 
veteran has submitted the report a February 2005 audiometric 
evaluation by a private examiner.  Although the audiometric 
data are shown in graphical format, which the Board cannot 
interpret, the examiner diagnosed mild precipitously sloping 
to profound sensorineural hearing loss.  The examiner also 
noted the veteran's history of military noise exposure while 
on a destroyer in Vietnam, and his report of constant 
tinnitus.  While the examiner did not specifically state that 
the veteran's hearing loss and tinnitus resulted from that 
noise exposure during service, the mere notation of this 
claimed exposure clearly indicates the examiner thought it 
was relevant to these current diagnoses.  Therefore, the duty 
to assist requires that VA schedule the veteran for an 
examination to obtain a medical opinion on the relationship, 
if any, between his claimed noise exposure during service and 
any current hearing loss or tinnitus.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2006).  



Therefore, these claims are REMANDED for the following 
development and consideration:  

1.  Ensure that all preliminary 
notification and development required by 
the VCAA and implementing VA regulations 
is completed, including as set forth in 
Dingess and Dunlap, regarding the issues 
concerning service connection for hearing 
loss and tinnitus.  This additional 
notice includes any necessary information 
concerning the downstream disability 
rating and effective date elements of 
these claims and asking the veteran to 
provide any evidence in his possession 
pertaining to these claims.  

2.  Schedule the veteran for an 
audiometric evaluation.  The claims file 
must be made available to and reviewed by 
the examiner for the veteran's pertinent 
medical and other history, including a 
complete copy of this remand.  The 
examiner's report should set forth in 
detail all current symptoms, as well as 
the current audiometric findings.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(meaning 50 percent probability or 
greater) that any current hearing loss or 
tinnitus resulted from any disease or 
injury during service, including 
especially any acoustic trauma from 
excessive noise exposure.  The opinion 
should be supported by adequate 
rationale.  

3.  Then readjudicate these claims in 
light of any additional evidence 
obtained.  If they are not granted to the 
veteran's satisfaction, send him and his 
representative a SSOC and give them time 
to respond before returning the file to 
the Board for further appellate 
consideration.  

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By this 
REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran due process.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


